Citation Nr: 0627066	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  02-03 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May to August 1987, 
and from December 1991 to June 1993.

This claim is on appeal from the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified previously before the Board in November 
2004; however, that Judge is not longer at the Board and the 
veteran was offered another Board hearing, which was 
conducted in June 2006, before a undersigned.  A transcript 
of the hearing is of record.  

This case was remanded by the Board in February 2005 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  The veteran's back disability is currently manifested by 
subjective complaints of severe pain, stiffness, and 
limitations on daily activities; objective findings include 
restricted range of motion, localized pain in the lower back 
radiating to both legs, and difficulty walking on his heels 
and toes. 

2.  The veteran's service-connected disabilities are of such 
severity as to preclude him from securing and following any 
form of substantially gainful employment consistent with his 
education and work experience.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the criteria for the assignment of a TDIU due to service-
connected disabilities have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 
4.15, 4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected disabilities 
are productive of significant physical impairment, which has 
rendered him unable to secure and follow any form of 
substantially gainful employment consistent with his 
education and occupational experience.  

At the most recent hearing before the Board, the veteran 
testified that he last worked full-time in 1999.  He was on 
daily medication for back pain and was incapacitated by his 
service-connected back disability two or three times per 
week.  He noted that VA had dropped him from the 
rehabilitation program because they found that he was an 
infeasible candidate for training.  He indicated that back 
and knee programs kept him from being able to participate in 
the program.  He reflected that he had been receiving Social 
Security benefits since 2003.  

His wife testified that the veteran was in bed a lot and was 
heavily sedated with medication.  She reflected that they 
hired someone to help with chores around the house while she 
was at work.  The veteran stated that he was unable to mow 
the grass or help around the house.  He noted that he was 
seen at the VA every six months and at his private 
physician's every month  

The regulations provide that total disability ratings for 
compensation (TDIU) may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as the 
result of service-connected disabilities; provided that, if 
there is only one such disability, this disability is ratable 
at 60 percent or more, and that if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more, and sufficient additional disabilities to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2005).  

In addition, the Board will consider 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  A total 
disability may or may not be permanent.  In other words, 38 
C.F.R. § 3.340 deals with the average person standard and 38 
C.F.R. § 4.16(a) deals with the particular individual.  The 
award of a total rating requires a showing that the veteran 
is precluded from employment due to service-connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit.  38 C.F.R. § 
4.19 (2005).

In this case, the Board notes that the veteran's service-
connected disabilities include chronic lumbosacral strain 
with limitation of motion, rated at 40 percent disabling; 
residuals of left knee injury with traumatic arthritis, rated 
at 20 percent disabling; bronchial asthma, rated at 10 
percent disabling; and, tinnitus rated at 10 percent 
disabling.  He has a combined evaluation for compensation of 
60 percent disabling.

Nonetheless, the threshold question is whether the veteran's 
service-connected disabilities precludes him from engaging in 
substantially gainful employment.  That is to say, work which 
is more than marginal, and permits the individual to earn a 
"living wage."  See Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).  For a veteran to prevail on a claim for TDIU, the 
record must reflect some factor which takes his or her case 
outside the norm.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he or she can find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

After a review of the entire record, it is the opinion of the 
Board that the disabilities associated with the veteran's 
service-connected low back and knee disorders, and the 
symptoms reasonably attributed thereto, preclude more than 
marginal employment and the claim for TDIU is warranted.    

Specifically, in a September 2005 VA examination, the veteran 
reported that he had not been able to work since 2000, that 
he used Oxycotin twice a day for low back pain with Oxicodone 
for break-through pain, and that he had undergone multiple 
nerve blocks with only temporary relief.  He complained of 
constant, severe pain, not particularly relieved by lying 
down or standing, morning stiffness, and difficulty getting 
out of bed.  He related that he required bedrest two to three 
times per month for severe pain, and could no longer have 
intimate relations with his wife because of back pain. 

Physical examination revealed localized pain in the lower 
back radiating to both legs.  He denied bowel or bladder 
symptoms, except an occasional bedwetting.  Sneezing caused 
severe pain, as did walking more than 15 minutes.  He walked 
slowly unaided but had difficulty walking on his heels and 
toes.  Diffuse pain was noted along the lumbosacral spine but 
without muscle spasms.  Range of motion was forward flexion 
to 20 degrees (90 degrees is anatomically normal), extension 
of 15 degrees (30 degrees is anatomically normal), and side 
bending to 15 degrees (30 degrees is anatomically  normal), 
all with pain.  

The examiner questioned whether the veteran's persistent 
complaints reflected that he tended to complain too much; 
nonetheless, he noted that the veteran seemed incapable of 
any sort of strenuous activities and should avoid bending, 
lifting, and carrying as these would undoubtedly make his 
back more painful.  The examiner also reflected that the 
veteran should not run, squat, or jump because of his knee 
problems.

The examiner concluded that it was hard to tell who would 
hire the veteran with his history of chronic low back pain, 
but leaving aside the episodes of severe pain, at the most 
the veteran could perform some sort of limited sedentary work 
but provisions would need to be made to have him walk around 
and not sit for too long, and he would need some type of 
lumbar sacral support if he was doing a desk job.

Other physicians have addressed the veteran's ability for 
employment.  Specifically, in June 2002, his treating VA 
physician indicated that the veteran "will never be able to 
complete vocational rehabilitation as presently structured.  
He has missed too many days and has unpredictable bad days 
with his back."  

In July 2003, a private physician noted that the veteran 
"should be on permanent restrictions of no lifting, bending, 
pushing or pulling greater than 20 lbs.  He should refrain 
from any crawling, climbing, twisting, or sitting for long 
periods of time in vibrating equipment.  He certainly would 
have to avoid any impact activities and any repetitive 
lifting or bending from the floor to his waist or to above 
his head is unreasonable.  This certainly restricts him from 
returning to his previous level of employment and narrows any 
kind of occupation for which he would qualify."

By decision dated in September 2003, the Social Security 
Administration determined that the veteran was unemployable 
and that there was no other substantial gainful activity, 
including sedentary work, for which he could perform due to 
discogenic and degenerative disorders of the back.

Based on the above evidence, including the veteran's and his 
wife's credible testimony, and giving the veteran the benefit 
of the doubt, the Board finds that his service-connected 
disabilities more likely than not render him unemployable.  
That is to say, the nature and extent of his service-
connected disabilities, particularly his low back disability, 
are such that he could not realistically be expected to 
obtain or maintain any type of substantially gainful 
employment regardless of his non-service-connected 
disabilities.  Accordingly, with resolution of reasonable 
doubt in the veteran's favor, a TDIU is warranted. 

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in February 2005.  Nonetheless, inasmuch 
as the Board is allowing a total disability rating, the 
veteran will not be prejudiced by the Board's decision even 
if the notice and duty to assist provisions contained in the 
law have not been completely satisfied.  Therefore, no 
further action is necessary under the mandate of the VCAA.


ORDER

The claim for entitlement to a total rating for compensation 
purposes based on individual unemployability is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


